Title: To John Adams from Charles van Notten, 28 November 1785
From: Notten, Charles van
To: Adams, John


          
            Sir
            Devonshire Square 28 Novemr 1785
          
          I beg pardon for troubling You on a very disagrable Subject, but not being able to procure a sufficient Information in any other manner, I must request the favor of Yr Ex’ Information & is if it is true, the Report circulated here, of a Party of Indians, having about the 29th: July last, fallen on a few Settlers at Great Kanhaves, & having there Scalp’t five Persons, amongst which were
          Mr: Jean Duval Senator of the Districht of Monougholie & the Ohio
          & Mr:Galatin who was known as a french Gentn (tho born at Geneve, from which Place he about a Year or Some Months back, on the troubles in that Town, went to Settle in America).
          An Uncle’s of this Gentn: is very uneasy, & it will be doing him a friendly act, to let Us know, if Yr: Ex: knows if it is true, & if MrGalatin is one of those unfortunate Persons, the Name was Spelt Galatan in an Article of 15 Augt: from New York—but differs you See but one Letter, I fear therefore it is so. The favor of a Line in answer at Your leisure directed as hereunder will oblige / sir Yr: Ex: / Most Obt Humb: Servt
          
            Chas Van Notten
          
        